Rejoinder of All Previously Withdrawn Claims
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 15, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a protective film for display, comprising:
particles of a transparent resin, wherein the transparent resin is selected from at least one of polyacrylates and polymethacrylates, and
a matrix of a transparent elastomer having an elastic modulus lower than that of the transparent resin, wherein the transparent elastomer is selected from at least one of polydimethylsiloxanes and thermoplastic polyurethanes,
wherein the particles of the transparent resin are distributed in the matrix of the transparent elastomer, and
when the protective film for display is stretched to reach a critical elongation, a craze occurs in the protective film for display, so that transparency changes, 
wherein when the protective film for display is not stretched to reach the critical elongation, the protective film for display is in a transparent status, wherein the transparency is not changed;
when the protective film for display is stretched to reach the critical elongation, the craze occurs in the protective film for display, so that the transparency decreases; and
after the craze occurs in the protective film for display due to that the critical elongation is reached, when the protective film for display is heated to a temperature no less than a glass transition temperature of the transparent resin, the craze disappears and the protective film for display is in a transparent status again.

The prior art fails to disclose or render obvious a protective film comprising the combination of transparent resin particles, wherein the transparent resin is selected from at least one of polyacrylates and polymethacrylates, distributed in a transparent elastomer matrix of polydimethylsiloxanes or thermoplastic polyurethanes, such that the matrix of the transparent elastomer has an elastic modulus lower than that of the transparent resin, such that the protective film changes in transparency when stretched and wherein a craze occurs in the protective film when a critical elongation is reached and when the protective film is heated to a temperature no less than a glass transition temperature of the transparent resin, the craze disappears and the protective film for display is in a transparent status again.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787